Order entered June 12, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01121-CR
                                      No. 05-18-01122-CR

                              OSCAR PEREACRUZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-00276-S & F18-00275-S

                                            ORDER
       Before the Court are appellant’s June 11, 2019 second motions for extension of time to

file appellant’s brief. We GRANT appellant’s motions and ORDER appellant’s brief filed on or

before July 11, 2019. If appellant’s brief is not filed by July 11, 2019, these appeals will be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE